DETAILED ACTION
508Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Ms. Lynn R. Hunsberger on 3/5/21.
The application has been amended as follows: 
In the claims:
a. Claim 19, line 1; delete “claim 18” and insert -- claim 17 --.
b. Claim 20, line 1; delete “claim 1” and insert -- claim 17 --.

REASONS FOR ALLOWANCE
Claims 4-14, 17 and 19-20 are allowed.
The following is an examiner's statement of reasons for allowance:
	The closest references found are Black et al (US 2020/0023738) and Bookbinder et al (US 9,604,492) in which Black et al teaches the use of a formula for calculating the DOI (see par. [0054]); however, Black et al is not eligible for the prior art; and Bookbinder et al teaches the use of a formula for calculating the DOI (see column 6, line 37 through column 7, line 40); however, Bookbinder et al relates to glass article suitable for use as writable erasable marker boards and nothing to do with scattering measuring system as now claimed. 

As to claim 17, the prior art of record, taken alone or in combination, fails to disclose or render limitations “measuring the total intensity of the light beam received at the first light detector in the in line direction for transmission or in the specular direction for reflection: measuring the intensity of the light beam received at the first light detector rotated 0.3° from the in-line direction for transmission or 0.3° from the specular direction for reflection: and calculating the DPI using the formula 100 x (1-H0.3) where H0.3 is the ratio of light beam intensity measured at 0.3° from the inline direction for transmission or 0.3° from the specular direction for reflection to the measured total intensity in the inline direction for transmission or in the specular direction for reflection, respectively”, in combination with the rest of the limitations of claim 17.
	Claims 4-14, 19-20 are dependent on claim 17; therefore, they are allowed with respect to claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426.  The examiner can normally be reached on Monday-Friday: 8:00am-4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






HP								/HOA Q PHAM/                                                                                      Primary Examiner, Art Unit 2886                                                                                                                  March 5, 2021